Citation Nr: 1212282	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-31 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating for degenerative disc disease of the lumbar spine higher than 10 percent before September 1, 2009, and a rating higher than 20 percent from September 1, 2009. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1987 to September 1987, from January 1997 to August 1997, and from January 2003 to January 2005, including service in Operation Enduring Freedom.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).  While on appeal in a rating decision in October 2009, the RO increased rating to 20 percent, effective September 1, 2009.  As the Veteran has continued to contest the assigned ratings, and as the ratings are less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  Before September 1, 2009, degenerative disc disease of the lumbar spine was manifested by forward flexion to 90 degrees and a combined range of motion greater than 120 degrees with no evidence of muscle spasm or guarding severe enough to result in altered gait or spinal contour or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during a 12-month period. 

2.  From September 1, 2009, degenerative disc disease of the lumbar spine has been manifested by flexion greater than 30 degrees, but not greater than 60 degrees without favorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during a 12-month period. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before September 1, 2009, and a rating higher than 20 percent from September 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).






In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in February 2005, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records and VA records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  




The Veteran was afforded VA examinations in March 2005 and in September 2009.  As the examinations contain the Veteran's medical history and findings, pertaining to the rating criteria, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

There is no evidence in the record subsequent to the last VA examination that indicates a material change in the disability to warrant a reexamination. 
38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 






Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria 

Degenerative disc disease or intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

The criteria for rating a disability of the lumbar spine are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  






The criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension. 

Rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The lumbar vertebrae are considered groups of joints. As regards the joints, the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca at 206-07.  

Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.




Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months is rated 10 percent; incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months is rated 20 percent; incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, is rated 40 percent; and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months is rated 60 percent. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Facts

In March 2005 on VA examination, the Veteran stated that his back had been hurting for a long time with pain in the lower right side of back with no radiating symptoms.  He stated that he experienced flare-ups of  pain, but he was able to do the things he wanted to do even then.  He stated that he took ibuprofen and occasional muscle relaxant.  He indicated that he was working as an investigator and able to do his job quite well and that he did not experience any limitations due to fatigability, incoordination, or repetitive motion.  He had not had any incapacitating episodes and did not use a cane, crutch, or walker.  His daily activities were not altered other than more extreme activities and running.  An MRI was reviewed and it showed a disc bulge at L4-5 and moderate L5-S1 degenerative disc disease, but no frank nerve impingement.  

On physical examination the Veteran was able to heel and toe walk without difficulty.  Forward flexion was to 110 degrees with pain beginning at 90 degrees. Extension was to 30 degrees with pain at the end point.  



Lateral flexion was to 40 degrees bilaterally with no pain.  Lateral rotation was to 40 degrees bilaterally with no pain.  There was no additional limitation due to weakness, fatigability, incoordination, or flare-ups.  The combined range of motion was (90+30+40+40+40+40 = 280 degrees).  

The Veteran had slight tenderness to palpation along the paraspinal muscles in the lower lumbosacral on the right side only.  X-rays from 2004 were evaluated and showed normal lumbar lordosis and bone quality, but moderate degenerative disc disease at L5-S1 with no spondylolisthesis or spondylolysis.  The VA examiner stated that the disability was only minimally limiting with respect to running and intense activities. 

In his notice of disagreement in March 2006, the Veteran asserted that he was entitled to a higher disability rating.  He stated that the pain in his back had increased and that he had trouble standing or sitting for long periods of time, which was a requirement of his job, and that he had extreme discomfort while trying to sleep.

In October 2007, the Veteran was seen on his initial visit to VA.  He reported chronic lower back pain, aggravated about once or twice a month.  An MRI showed a bulging disc at L4-5.  

In April 2008, the Veteran received outpatient treatment for chronic low back pain, which was described as sharp, located in the right lower back with occasional radiation down the right leg.  He had no weakness, numbness, or paraesthesia, no bowel or bladder symptoms, and no weight loss.  His pain limited his exercise and activities, because of his concerns of exacerbating the pain.  On physical examination, he had no spinal or paraspinal tenderness, normal range of motion and straight leg raising, and normal strength and deep tendon reflexes. 





In April 2009, the Veteran complained of back pain, which limited his ability to function, as well as his quality of life.  He stated that he was unable to run or climb stairs effectively, and to have full functional mobility in his job as an investigator, because he was unable to do the field work.  

On September 1, 2009, on VA examination, the Veteran complained of persistent low back pain for six years.  He described about two flare-ups a month, requiring three days of bed rest.  Precipitating factors include prolonged standing or sitting or any repetitive motion.  It was noted the back problems interfered with the Veteran's activities of daily living and prevented him from engaging in sports and limited his ability to lift more than 10 pounds, but he could walk about two blocks.  The Veteran did not use orthotic devices, canes, crutches, or a walker, and he was not unsteady.  The Veteran stated his disability interfered with work, including sitting, driving, and walking.

On physical examination, there was tenderness to palpation of the lower lumbar spine and paraspinal muscle spasm.  Flexion was to 50 degrees with pain at the end point, which was decreased by 10 degrees with repetitive motion (50 - 10 = 40 degrees of forward flexion).   Extension was to 20 degrees.  Lateral flexion was to 20 degrees bilaterally and lateral rotation to 15 degrees bilaterally.  The combined range of motion was (40+20+20+20+15+15 = 130 degrees).  The Veteran's gait was satisfactory and normal.  

In February 2012, the Veteran testified that he had problems sleeping and he had increased pain when movement and after sitting or standing too long.  He stated that he was unable to do the field work as an investigator so that he was limited to desk work and he had been given a special chair for his back problems.  He indicated that he could not do any running, jumping, and twisting without severe back pain. He stated that his wife gave him hot and cold treatments and massages for back pain and that he took ibuprofen for the pain.  He described frequent muscle spasms and that on his last VA examination he was already in pain before he began the range of motion testing.  


Analysis

A Rating before September 1, 2009

Before September 1, 2009, based on the applicable criteria for limitation of motion, including the findings on VA examination in March 2005 and in VA records in April 2008, the Veteran did not meet the criteria for the next higher percent rating, 20 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of forward flexion, including functional loss, was to 90 degrees and 90 degrees of forward flexion does not more nearly approximate or equate to forward flexion to 60 degrees or less, the criterion for the next higher rating for limitation of forward flexion, and the combined range of motion of 280 degrees does not more nearly approximate or equate to a combined rating of 120 degrees or less, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

The 10 percent rating is the minimum compensable rating for the lumbar spine.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  

While the Veteran experienced pain at 90 degrees of forward flexion, 90 degrees of forward flexion does not more nearly approximate or equate to forward flexion to 60 degrees or less, the criterion for the next higher rating for limitation of forward flexion, considering excursion, strength, and endurance under 38 C.F.R. § 4.40.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).





Also there were no muscle spasms or guarding of movement severe enough to result in an abnormal spinal contour as posture and curvatures of the lumbar spine were within normal limits and the criteria for the next higher rating, considering muscle spasms or guarding of movement have not been. 

As for a separate rating for objective neurological abnormalities, on VA examination in March 2005, there were no symptoms radiating to the lower extremities. An MRI showed no frank nerve impingement.  In April 2008, the Veteran complained of occasional pain radiating to the right leg, but there were no objective neurological abnormalities as there was no evidence of weakness, numbness, or paraesthesia, and no bowel or bladder symptoms.  

As for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the criteria for a 20 percent rating, were not shown.  

In conclusion, the preponderance of the evidence is against the claim for a rating higher than 10 percent for degenerative disc disease of the lumbar spine before September 1, 2009, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

A Rating from September 1, 2009

Based on the applicable criteria for limitation of motion, and the findings on VA examination on September 1, 2009, the Veteran does not meet the criteria for the next higher rating, 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine, as limitation of forward flexion, including functional loss, was to 40 degrees, and 40 degrees of forward flexion does not more nearly approximate 




or equate to forward flexion to 30 degrees or less, the criterion for the next higher rating, considering functional loss due to pain of painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

And while the Veteran experienced pain at 40 degrees of forward flexion, the pain does not rise to the level of functional loss that more nearly approximates or equates to forward flexion limited to 30 degrees or less, which is the criterion for the next higher rating.  See Mitchell at 43. (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

As for a separate rating for objective neurological abnormalities, the RO assigned a separate 10 percent rating for radiculopathy in each lower extremity, effective September 1, 2009.  The Veteran has not disagreed with the 10 percent ratings and the separate ratings for radiculopathy have not been developed for appeal.  

As for incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, while the Veteran has missed work, incapacitating episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, the criteria for a 40 percent rating, are not shown.  

In conclusion, the preponderance of the evidence is against the claim for a rating higher than 20 percent for degenerative disc disease of the lumbar spine from September 1, 2009, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).






Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

While the Veteran has occupational limitations, particularly with respect to investigative field work, the question is whether the Veteran's disability picture with respect to functional restrictions - regardless of how those restrictions may impact the performance of his specific chosen profession - are considered within the rating criteria.  

In this case, the Board finds that the rating criteria reasonably describe the level and symptomatology of the service-connected disability of the lumbar spine.  For example, the manifestations of chronic pain, limitation of motion, and degenerative changes, are all incorporated in the schedular criteria.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  






As the disability pictures are encompassed by the Rating Schedule, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).
under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for degenerative disc disease of the lumbar spine before September 1, 2009, is denied.

Ab initial rating higher than 20 percent for degenerative disc disease of the lumbar spine from er September 1, 2009, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


